Appeal by the defendant Sutton & Towne Suburban, Inc., from a resettled order and judgment (one paper) of the Supreme Court, Nassau County (O’Shaughnessy, J.), entered October 26, 1989.
Ordered that the resettled order and judgment is affirmed, with costs, for reasons stated by Justice O’Shaughnessy at the Supreme Court in his decision dated August 31, 1989.
We further note that the appellant’s claim that res judicata or collateral estoppel bars adjudication of the issue raised by the plaintiff is without merit. Kooper, J. P., Sullivan, Lawrence and Ritter, JJ., concur.